Title: To George Washington from Thomas McKean, 17 July 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir
                     Philadelphia. July 17th 1781.
                  
                  a Mail from Falmouth having been captured, sundry original letters have been sent to Congress, from which the following are extracts.
                  
                  Lord George Germain to the Commissioners for restoring Peace White Hall March 7th 1781.
                  "Your declaration of the 29. December inclosed in your joint dispatch will I trust be productive of all the good effects you hope from it and which so well timed a publication entitles you to expect and I shall be very happy to carry to the King an application to the King from any of the revolted Provinces for pardon and restoration of the privileges of british subjects.
                  The narrow limits to which you have reduced your exceptions and the generality of the assurances you have given of a restoration of the former constitutions were I doubt not well considered and judged necessary and expedient but as there are many things in the constitutions of some of the Colonies and some things in all which the People have allways wished to be altered and others which the common advantage of both countries requires to be changed it is necessary to be attentive that neither your acts or declarations preclude any disquisition of such subjects or prevent such alterations being made in their constitutions as the people may solicit or consent to.  The Instrustions transmitted to the trustees of rebel Estates in Carolina appear to be very proper and applicable to the case of the british Creditors and those to whom I have communicated them express themselves well satisfied with them."
                  
                  From the same to Sir Henry Clinton Fby 7th 1781.
                  "It gave his majesty particular satisfactions to find you had determined to replace Major Genl Leslies detachment in Elizabeth river by one under Brigd. Genl Arnold with positive orders to establish a permanent post there—I learn with great pleasure from Private letters of the 22d December that you were preparing a very considerable Body of troops for immediate embarkation, which I flatter myself, from an expression in one of your letters to Vice Admiral Arbuthnot, will be employed in conjunction with the loyal Associators of Maryland and Pensylvania, in reducing those provinces to the King’s obedience, while Lord Cornwallis and Brigadier Gen: Arnold subdue Virginia, for such is beyond all doubt the low condition of the Congress authority and finances and so weak the state of Washingtons army that little opposition is to be expected in that quarter and none that can resist such a force as without the least hazard to new York or charlestown may be assembled there.  You were perfectly right in your interpretation of the Vice Admirals orders for detaching five ships to the West Indies and I was happy to find he acquiesced in your Judgement upon that occasion.
                  The return of the people of Vermont to their allegiance is an event of the Utmost importance to the Kings affairs and at this time if the French and Washington really meditate an irruption into Canada may be considered as opposing an insurmountable bar to the attempt.  Genl Haldiman who had the same Instructions with you to draw over those people and give them support will I doubt not push up a body of troops to act in conjunction with them to secure all the avenues thro’ their Country into Canada and when the season admits take possession of the upper parts of the Hudson’s and Connecticuts rivers and cutt of the communication between Albany and the Mohawk country how far they may be able to extend themselves to the southward and eastward must depend upon their number and the disposition of the Inhabitants but if Albany should take part with them the inducement to attempt to open a communication with them by the Hudson’s river will appear irresistable to people here.  I am sorry I cannot inform you that the transports with the recruits are sailed from Cork, where the three regiments are in readiness to join them but a long continuance of easterly winds first prevented the ships getting round to Portsmouth and now the westerly winds detain them there but they are all at Spithead with their convoy ready to put to sea the moment the wind will permit them to sail.  The ordnance store ship which has 5000 stand of arms on board for Carolina being still in the river I have ordered 3000 stand to be sent by land carriage to Portsmouth and there distributed on board the Transports as I understand they are much wanted for arming the Loyalists.  They are addressed to the commander of the forces in South Carolina."
                  
                  From Lord George Germaine to Sir H. Clinton dated White Hall 7 March 1781.
                  "SirSince my letter to you of the 7th of Feby I have received your dispatches numbered four 113 to 117 inclusive, and laid them before the King.
                  The revolt of the Pensylvania line and Jersey brigade th’o not attended with all the good consequences that might have been expected, are certainly events of very great importance and must have very extensive effects both in reducing Washingtons present force, and preventing its being recruited by new levies, and as I doubt not you will avail yourself of his weakness and your own great superiority to send a considerable force to the head of the Chesepeak, as soon as the season will permit operations to be carried on in that quarter, I flatter myself the southern provinces will be recovered to his Majesty’s obedience before the long promised succours, none of which are yet sailed, can arrive from France, And Mr Washington unable to draw subsistence for his troops from the west side of Hudsons river, be compelled to cross it and take refuge in the eastern provinces—I am very anxious to hear of Lord Cornwallis’s progress since Genl Leslie joined him, I have no doubt his movements will be rapid and decisive, for his Lordship appears to be fully impressed with the absolute necessity of vigorous exertions in the service of this Country in its present circumstances, the success of Genl Arnold’s enterprize up James River which the rebel news paper’s confirm, must greatly facilitate his Lordship’s operations by cutting off Green’s supplies, and obliging the militia to return to take care of their own property, Indeed so very contemptible is the rebel force now in all parts and so vast is our superiority every where that no resistance on their part is to be apprehended that can materially obstruct the progress of the King’s Arms in the speedy suppression of the rebellion, and it is as pleasing tho’ at the same time a mortifying reflection when the duration of the rebellion is considered which arises from a view of the returns of the Provincial forces you have transmitted, that the american Levies in the Kings services are more in number than the whole of the inlisted troops in the service of the Congress.
                  I am very glad to find you have commissioned a board of Directors of the refugees and I hope the Admiral will have been able to spare them shipping to carry on their operations on the sea coast of the New England provinces, maney of those within the lines who are unfit for military service are desirous of being settled in the Country about Penobscot, and require only to be supplied with Provisions for the first year, some tools for husbandry and Iron work for their buildings, and as it is proposed to settle that Country, and this appears a cheap method of disposing of these Loyalists as it is wished you would encourage them to go there under the protection of the associated refugees and assure them that a Civil Government will follow them in due time for I hope in the cource of the summer the Admiral and you will be able to share a force sufficient to effect an establishment at Casco Bay and reduce that country to the kings obedience.
                  I am very glad to find by the list of the officers released that the exchanges have been carried so far but as it appears from Mr Washingtons last letter to you that they will not be carried on further; the measure of enlisting their prisoners for service in the west Indies should be adopted immediately and in deed such has been the mortality from sickness among the troops there, that I do not see any other means of recruiting them.
                  I am sorry to acquaint that the general prevalence of westerly winds for these last two months has prevented the Warwick and Solebay with their Convoy from getting further than Plymouth, where they are still detained."
                  It further appears from these letters, that Arnold has received Bills of Exchange for five thousand pounds sterling on London, which have been paid and the money invested in the Stocks—This was probably the certain reward of his treasons, the rest may have been eventual.
                  Congress are possessed of the originals from which the foregoing extracts are taken.  I am, Sir, with the utmost regard, Your Excellency’s most obedient humble servant
                  
                     Tho. McKean President
                  
               